Title: To John Adams from François Adriaan Van der Kemp, 15 December 1802
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 15 Dec. 1802.

A letter of mÿ frind Mr. Mifflin induces me to address you again few lines. Mr. Dobson returned him the Mss of the Achaic Republick, after many protestations of regard for the author the purchasers would not be sufficiently numerous to purchase an edition of this work It would answer extremely well in Europe—but he was under the necessity of declining the printing. Mr S. Bradford regretted extremely, that the prospect of purchasers was so small and distant that he could not venture to print it, at his own risk, though he thinks it a valuable work.
It is not in my power to have it printed at my expenses—If there is at Boston no more entreprising Bookseller to be found, who will risk printing, only allowing me few copies for my frends—I know not of any possibility of having it printed in America. I should be obliged, as you have valued this production, if by the intercession of you of your friends, one of that trade could be disposed to the acceptance—
If you can not interfere in this affair with propriety—not even thro’ one of your friends—or if the Bostonian Librarians are of the same cast with those of Philadelphia; I must console myself and send it to one of my European friends—If you can procure it an Editor I wished to be informed of it, when I shall request my friend at Philadelphia to convey it to you by a safe opportunity—But I scarce dare promise meself this success. what a strange reverse! in Europe I was pestered by the Librarians for my productions—here, then Paine’s more than Billingsgate Slander is published with profit, and greedy devored, I can not find an Editor, for what the Principal in that trade deem a valuable work—a work—approved by Adams! If Payne’s three Letters reach Europe—and no doubt theÿ will—and it is known—quod adhuc dum viert—et principis cencilii fit particeps et impune notat et designet illustrissimos aves ad cædem—ad infamiam, si posset—in what a degraded aspect must the American characters appear to the European Philosophers—how ridiculous to panegyrise us as a virtuous, enlightened Nation—a Nation—which suffers an Adams vilified below the vulgar, and a Washington not only bereaved of every excellence but as a miserable wretch caricatured; but even the Christian Revelation—bÿ every honest and virtuous Deist revered, is slandered by that raving Eulogist of himself and Americas President Jefferson—
Since my Last I received a parcel of European Litterature of our mutual frend J. Luzac—with a further account of the prosecutions to which he is exposed—in which Learned men have a principal share—tho’ obliged by him before—his Lect. Atticæ of which the first part is de Digamia Socratis, at Legibus connubiorum Atticis is actually under the press. he send me an ingenious and curious little pamphlet, which, if not know, would amuse you in a moment of leisure. Essais Sur L’hist. de La Revolut. Francaise. Romæ prope Cæsaris hortos Horat. Sat. 8 Lib. i et a Paris pres du jardin des Tuileries—par une Societe d’auteurs Latins—they are Ciceron, Sall: Tit. Live Vell. Tac. Suet &c—the Latin text is to the left of the translation. Could I believe to find a Printer—I should take the trouble to you cloath it in a Engl. garb. If you have not seen it, and are desiring of a view—I will send you my original—and make you a copÿ or tralation, it is of 109 Pag—
Is there any truth in the anecdotes, that Harper was bullied and threaten’d by an Irishman—when congress was ballotting for Pres? that Gen: Armstrong menaced the death—if a 3d. person was brought forward—? It has the appearance of a fiction—but if true—I do not comprehend—how a man—of braverÿ—if one was there in both houses, could have been intimidated by such a paltry trick? I was lately informed of another anecdote—which—if true—cannot wel been unknown to you—In a conversation between Judge Morgan Lewis and Col. Troup—the Latter, is said, insisted by the first on the inconsistency of the Pres—compared his actions with his professions in his first speech—The last—acknowledged the justness of the Remark—but defended it—that the first Magistrate ought not to think or act for himself—but model him self conform to the wishes of the Majority—Jefferson was not elected—to rule by his own fancÿ, but to act in unison with the party to which he owed his election. Jeff. he said—was verÿ sincere in his professions—and intended them for a rule of his conduct—The Democrat Leaders were thunder struck, and made directly a commission of few of most daring, who accosted Jeff. and declared—their resolution—to oppose him—in every measure—with all their power if he persisted in his plan—and so he was bullied—against his opinion—to follow the will—and regulate his conduct—in conformity with the Majority of the Nation viz—a few—unprincipled—ambitious Leaders—
I wish onlÿ—if a Bostonian will publish the sketch—few copies for my friends—because I can not purchase them. If it can not succeed—oblige me with your advice, if you consider it as sufficiently valuable, to receive a publication in London—where I shall search for an opportunity. Recommending me to your continued remembrance, you will permit me to assure you, that I am with the highest regard and sincere esteem / Dear Sir! / Your most obliged and ob. Sv
Fr. Adr. v.d. Kemp